TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-06-00245-CV



                                     In the Matter of V. L. G.


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 05-292-J368, HONORABLE BURT CARNES, JUDGE PRESIDING



                             MEMORANDUM OPINION


                This is an appeal from a juvenile court order certifying appellant V.L.G. to stand trial

as an adult for conduct allegedly committed when he was a juvenile. See Tex. Fam. Code Ann.

§ 54.02 (West 2002). Attorney for appellant has filed an Anders brief. See Anders v. California,

386 U.S. 738, 744 (1967); In re D.A.S., 973 S.W.2d 296, 299 (Tex. 1998) (holding Anders procedure

applicable to juvenile proceedings in Texas). For the reasons discussed below, we affirm the

trial court’s order.


                                          BACKGROUND

                On November 14, 2005, appellant was arrested for the offense of capital murder. See

Tex. Penal Code Ann. § 19.03 (West Supp. 2006). Since appellant was 16 years old at the time of

the alleged offense, the State initiated proceedings against appellant in juvenile court. Given the

serious nature of the alleged crime, the State filed a petition requesting the juvenile court to waive
jurisdiction and transfer the cause to criminal court. See Tex. Fam. Code Ann. § 54.02(j). The trial

court held a hearing on the State’s petition on February 2, 2006.1

                During the hearing the State introduced evidence of the following facts: On

November 24, 1990, the Georgetown Police Department began an investigation into the strangulation

death of Thelma Lackey, an 85-year-old resident of Georgetown. Several police officers testified

that Lackey had been assaulted both physically and sexually and that someone broke into Lackey’s

home and stole money from her purse.

                Early in the investigation, the Georgetown Police enlisted the assistance of the Texas

Department of Public Safety and the Texas Rangers. With the assistance of these agencies,

investigators collected physical evidence from the crime scene, including a semen stain, a partial

fingerprint, and a partial palm print. Despite this evidence and an aggressive investigation, law

enforcement could produce no viable suspects. However, in October 2005, the Georgetown Police

Department received correspondence from DPS indicating that a DNA match had been found for the

semen stain collected during the investigation. The known DNA profile that resulted in a match

came from appellant. Once appellant was identified as a suspect, investigators were able to compare

appellant’s fingerprints and palm prints to those collected at the crime scene. Based on the results

of this comparison, appellant’s prints matched those found at the crime scene.

                In addition to offering evidence to establish probable cause, the State also

offered evidence of appellant’s extensive juvenile and adult criminal record. Although the juvenile

court ordered the “diagnostic study, social evaluation and full investigation” required under


       1
           At the time of the hearing, appellant was 32 years old.

                                                  2
section 54.02 of the family code, Dr. George Parker testified that appellant refused to participate in

a psychological evaluation. The State also introduced the testimony of the juvenile probation officer.

Based on his written report, the juvenile probation officer testified that the offense was aggressive

and premeditated. The officer also testified that appellant was criminally sophisticated for his age

at the time of the offense and now that appellant was 32 years old, the juvenile system had nothing

to offer appellant.


                                            ANALYSIS

               As a preliminary matter, we note that section 56.01 of the family code previously

authorized an immediate appeal of a juvenile court order under section 54.02 transferring or

certifying a child to criminal court. See Act of May 24, 1973, 63d Leg., R.S., ch. 544, § 1, 1973

Tex. Gen. Laws 1460, 1483, repealed by Act of May 27, 1995, 74th Leg., R.S., ch. 262, § 48, 1995

Tex. Gen. Laws 2517, 2546. Because the alleged offense was committed prior to January 1, 1996,

and the prior version of section 56.01 was still in effect, we conclude that appellant remains entitled

to an immediate appeal of the juvenile court’s certification order. See In re D.D., 938 S.W.2d 172,

174 (Tex. App.—Fort Worth 1996, no writ) (op. on reh’g).

               As noted above, attorney for appellant has filed an Anders brief. See Anders, 386
U.S. at 744. Counsel has informed this Court that she has “diligently searched the record” and

researched the law applicable to the facts and issues in the case. Counsel’s brief contains a

professional evaluation of the record demonstrating why there are no meritorious errors to be

advanced. The brief complies with the requirements for such briefs discussed in In re D.A.S., 973
S.W.2d at 299, and, more generally, in Anders, 386 U.S. at 744. A copy of counsel’s brief was

                                                  3
delivered to appellant, and he was advised of his right to examine the appellate record and to file a

pro se brief. More than thirty days have passed, and appellant has not filed a pro se brief.

                Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have reviewed the entire record of appellant’s certification proceedings and the Anders

brief submitted on appellant’s behalf, and we have found nothing that would arguably support an

appeal. We agree the appeal is frivolous and without merit. Accordingly, we affirm the juvenile

court’s order certifying appellant to stand trial as an adult.

                In accordance with Anders, appellant’s attorney has asked permission to withdraw as

counsel for appellant. See Anders, 386 U.S. at 744. We grant the motion to withdraw. We further

order appellant’s attorney to notify appellant of the disposition of this appeal and the availability of

discretionary review. See Bledsoe v. State, 178 S.W.3d 824, 827 & n.6 (Tex. Crim. App. 2005).




                                                __________________________________________

                                                Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Affirmed

Filed: January 19, 2007




                                                   4